DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-15 and 21-25 in the reply filed on 11/8/2021 is acknowledged.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: 
rotating mechanism configured to rotate the substrate in claim 5, and corresponding to a spin base (specification, [00024]);
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the injector" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the claims introduce a plurality of injectors, and it is not clear which injector is referenced in this limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-12, 14, 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 2014/0273498).
Regarding Claim 1:  Kobayashi teaches a substrate processing apparatus comprising:
a plurality of holding members (Fig. 1, element 411) configured to hold a substrate, the substrate having a front surface (element 91) and a back surface (element 92) opposite to the front surface of the substrate; and
at least a first injector (element 180) below the holding members and configured to face the back surface of the substrate;
wherein the first injector is displaced from a projection of a center of the substrate from a top view perspective.
Regarding Claim 2:  Kobayashi further teaches a second injector (element 182) at a projection center of the substrate from a top view perspective.
Regarding Claim 3: Kobayashi further teaches that the first and second injectors are arranged along a projection of a diameter of the substrate from a top view perspective (see Figs. 1 and 15).
Regarding Claim 5:  Kobayashi further teaches a rotating mechanism (elements 15, 413) configured to rotate the substrate with respect to a center axis perpendicular to the front surface thereof.
Regarding Claims 6 and 7:  Kobayashi further teaches the first injector is coupled to a gas supplier which provides nitrogen gas to the back surface of the substrate through the first injector [0068].

Regarding Claim 10:  Kobayashi teaches a substrate processing apparatus, comprising:
a plurality of holding members (Fig. 1, element 411) configured to hold a substrate, the substrate having a front surface (element 91) and a back surface (element 92) opposite to the front surface of the substrate; and
a plurality of injectors (Figs. 1, 15, elements 180, 182) below the holding members and configured to face the back surface of the substrate;
wherein the plurality of injectors are distributed evenly along a projection of a diameter of the substrate from a top perspective (see Fig. 15).
Regarding Claim 11:  Kobayashi teaches that one of the injectors (element 182) is at a center of the substrate from a top view perspective.
Regarding Claim 12:  Kobayashi teaches that the injectors are coupled to a fluid supplier configured to provide a fluid at a predetermined and controlled temperature covering the back surface of the substrate [0061].
Regarding Claim 14:  Kobayashi further teaches that the injectors are coupled to a gas supplier to provide gas covering the back of the surface [0061].
Regarding Claim 21:  Kobayashi teaches a substrate processing apparatus, comprising:
a plurality of holding members (Fig. 1, element 411) configured to hold a substrate, the substrate having a front surface (element 91) and a back surface (element 92) opposite to the front surface of the substrate; and
a plurality of injectors (Figs. 1, 15, elements 180) below the holding members and configured to face the back surface of the substrate;
wherein the plurality of injectors are distributed evenly along a projection of a diameter of the substrate from a top perspective (see Fig. 15).
Regarding Claim 22:  Kobayashi further teaches a spin base (element 413) disposed below the plurality of holding members.
Regarding Claim 24:  Kobayashi further illustrates that the center of the spin base is waived from disposing an injector of the plurality of injectors (see Figs. 1, 15).

Claims 1, 5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2003/0098040).
Regarding Claim 1:  Nam teaches a substrate processing apparatus comprising:
a plurality of holding members (Fig. 2, element 120) configured to hold a substrate, the substrate having a front surface and a back surface opposite to the front surface of the substrate; and
at least a first injector (element 300) below the holding members and configured to face the back surface of the substrate;

Regarding Claim 5:  Nam further teaches a rotating mechanism (element 104) configured to rotate the substrate with respect to a center axis perpendicular to the front surface thereof.
Regarding Claims 6 and 8:  Nam further teaches the first injector is coupled to a liquid supplier (element 124a) which provides deionized water of a predetermined and controlled temperature to the back surface of the substrate through the first injector [0034].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2014/0273498) as applied above.
Regarding Claim 4:  Kobayashi teaches the elements of Claim 1 as discussed above.  Kobayashi does not expressly disclose that the ratio between a distance between the injectors and a radius of the substrate is within the claimed range.  However, Kobayashi does appear to show the first injector about midway between the center and the outer edge of the substrate, as shown in Figs. 1 or 14.  Kobayashi teaches that the first injector allows the substrate to be 
Regarding Claim 13:  Kobayashi teaches the elements of Claim 12 as discussed above.  Kobayashi does not expressly disclose a controller coupled to the injectors.  However, Kobayashi does teach that the injectors are configured to provide heated fluids to the substrate surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi with a controller to control the temperature of the fluid in order to maintain the desired temperature.
Regarding Claim 25:  Kobayashi teaches the elements of Claim 21, as discussed above.  Kobayashi further teaches that the injectors are coupled to a liquid supplier to provide liquid of a predetermined and controlled temperature to the back surface [0061].  Kobayashi does not expressly disclose the liquid supplier as DI water.  However, Kobayashi teaches that it was known in the prior art to provide DI water as a heating liquid (see [0003] of Kobayashi).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi with a liquid supplier to provide DI water as taught by the background art of Kobayashi.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2014/0273498), and further in view of Nakano et al. (US 2014/0331927).
Regarding Claim 9:  Kobayashi teaches the elements of Claim 7, as discussed above. Kobayashi does not expressly disclose an infrared heater.  However, Nakano teaches a 
Regarding Claim 15:  Kobayashi teaches the elements of Claim 14, as discussed above. Kobayashi does not expressly disclose a heater.  However, Nakano teaches a substrate processing apparatus comprising a contactless heater (Fig. 1, element 32) facing at least a front surface of the substrate to heat the substrate and a liquid on the substrate [0076].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kobayashi with an infrared heater in order to heat the substrate or liquid on the substrate, as taught by Nakano.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reviewed prior art does not anticipate or fairly suggest the spin base comprising a plurality of ring openings for rotating relative to the plurality of injectors, as required by claim 23.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono et al. (US 6,752,877) and Song et al. (US 2009/0075484) both teach substrate processing apparatuses which provide a fluid to a lower surface of the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714